Appeal from order of the Supreme Court at Special Term, entered December 2, 1960, in Bronx County, which granted a motion by respondent for an order to file a notice of claim munc pro tune, on behalf of the infant.
Memorandum by the court.
Order entered on December 2, 1960, granting permission to file notice of claim pursuant to section 50-e of the General Municipal Law more than 90 days after accrual of infant’s cause of action reversed, on the law and on the facts, and application denied, without costs. The failure to file the notice with the proper public officer within the statutory time is here shown to have been due to the inadvertence of counsel. It has been consistently held in this Department that such a- failure is not “ by reason of ” the disability of infancy within the language of subdivision 5 of section 50-e (Ringgold v. New York City Tr. Auth., 286 App. Div. 806; Schnee v. City of New York, 285 App. Div. 1130, affd. 1 N Y 2d 697).